 

A. M. Castle & Co. 8-K [cas-8k_052516.htm]

Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (the “Agreement”) is made as of May 27, 2016 by and
among A. M. Castle & Co., a corporation organized and existing under the laws of
the State of Maryland (the “Company”), the persons and entities listed on
Schedule A hereto (collectively, the “Raging Capital Group” and each
individually a “Member”) and Kenneth H. Traub, Allan J. Young and Richard N.
Burger only with respect to the provisions of this Agreement applicable to
Messrs. Traub, Young and Burger as indicated on the signature page hereto.

In consideration of the covenants and promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

AGREEMENT

1.

Certain Definitions. Unless the context otherwise requires, the following terms,
for all purposes of this Agreement, shall have the meanings specified in this
Section 1:

“13D Group” means any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock (or any securities convertible,
exchangeable for or otherwise exercisable to acquire such Voting Stock) which
would be required under Section 13(d) of the Exchange Act, and the rules and
regulations promulgated thereunder, to file a statement on Schedule 13D pursuant
to Rule 13d-l(a) or Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a
“person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group Beneficially Owned Voting Stock representing more than 5% of any class of
Voting Stock then outstanding.

“2016 Nominees” shall have the meaning set forth in Section 2.1 below.

“2016 Annual Meeting” means the Company’s 2016 Annual Meeting of Stockholders,
including any adjournment, postponement or continuation thereof.

“2018 Annual Meeting” means the Company’s 2018 Annual Meeting of Stockholders,
including any adjournment, postponement or continuation thereof.

“2019 Annual Meeting” means the Company’s 2019 Annual Meeting of Stockholders,
including any adjournment, postponement or continuation thereof.

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, (a) the members of the Raging Capital Group and
their Affiliates, on the one hand, and the Company and its Affiliates, on the
other, shall not be deemed to be “Affiliates” of one another and (b) any
business entity of which the Raging Capital Nominee is a member of the board of
directors (or similar governing body) shall not be deemed to be an “Affiliate”
of the Raging Capital Group solely due to such relationship.

 

  

 

 

“Beneficially Own,” “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 of
the rules and regulations promulgated under the Exchange Act; provided that, for
purposes of Sections 3.2(a) and (b) and Section 4.1(a) below, “Beneficially Own”
and “Beneficial Ownership” shall include securities that are beneficially owned,
directly or indirectly, by the Raging Capital Group, as a Receiving Party;
provided, however, that the number of shares of Common Stock that a person is
deemed to beneficially own pursuant to this proviso in connection with a
particular Derivatives Contract shall not exceed the number of Notional Common
Shares with respect to such Derivatives Contract.

“Board” means the Board of Directors of the Company.

“Bylaws” means the Amended and Restated Bylaws of the Company adopted March 17,
2015, as filed as Exhibit 3.1 to the Company’s Form 8-K filed with the SEC on
March 18, 2015.

“Common Stock” means shares of common stock of the Company, par value $0.01 per
share.

“Convertible Notes” means the Company’s 7% Convertible Senior Notes due 2017.

“Derivatives Contract” means a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of a number of shares of Common Stock specified or
referenced in such contract (the number corresponding to such economic benefits
and risks, the “Notional Common Shares”), regardless of whether (a) obligations
under such contract are required or permitted to be settled through the delivery
of cash, shares of Common Stock or other property or (b) such contract conveys
any voting rights in shares of Common Stock, without regard to any short or
similar position under the same or any other Derivative Contract. For the
avoidance of doubt, interests in broad-based index options, broad-based index
futures and broad-based publicly traded market baskets of stocks approved for
trading by the appropriate federal governmental authority shall not be deemed to
be Derivatives Contracts.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Extraordinary Transaction” shall have the meaning set forth in Section 4.1(c)
below.

“Governance Committee” shall have the meaning set forth in Section 2.1 below.

“Maryland Courts” shall have the meaning set forth in Section 5.2 below.

“Member” shall have the meaning set forth in the preamble.

“Net Long Position” means such Common Stock Beneficially Owned, directly or
indirectly, that constitute such person’s net long position as defined in Rule
14e-4 under the Exchange Act; provided that, for the avoidance of doubt, “Net
Long Position” shall not include any shares as to which such person has entered
into a derivative or other agreement, arrangement or understanding that hedges
or transfers to another person, in whole or in part, directly or indirectly, any
of the economic consequences of ownership of such shares.

 

2 

 

 

“New Convertible Notes” means the Company’s 5.25% Convertible Senior Notes due
2019.

“Nominee Letter” shall have the meaning set forth in Section 2.5 below.

“Press Release” shall have the meaning set forth in Section 5.1 below.

“Prior Settlement Agreement” shall have the meaning set forth in Section 5.4
below.

“Raging Capital 13D Filing” means the Schedule 13D filed by the Raging Capital
Group on February 26, 2016.

“Raging Capital Directors” means Messrs. Traub and Young, and any of their
respective successor designees elected to the Board pursuant to Section 2.13 of
the Prior Settlement Agreement.

“Raging Capital Nomination” shall have the meaning set forth in Section 2.3
below.

“Raging Capital Nominee” shall have the meaning set forth in Section 2.1 below.

“Raging Capital Successor Designee” shall have the meaning set forth in Section
2.7 below.

“Representatives” means the directors, officers, employees and independent
contractors, agents or advisors (including attorneys, accountants, financial
advisors, and investment bankers) of the specified party or any of its
Subsidiaries.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Exchange Act.

“Senior Notes” means the Company’s 12.75% Senior Secured Notes due 2018.

“Special Committee” means the Special Committee of the Board.

“Standstill Period” means the period beginning on the date hereof and ending on
the date that is one day after the 2018 Annual Meeting.

“Subsidiaries” means each corporation, limited liability company, partnership,
association, joint venture or other business entity of which any party or any of
its Affiliates owns, directly or indirectly, more than 50% of the stock or other
equity interest entitled to vote generally in the election of the members of the
board of directors or similar governing body.

“Third Party” shall have the meaning set forth in Section 4.1(j) below.

“Voting Stock” shall mean shares of the Common Stock and any other securities of
the Company having the power to vote in the election of members of the Board.

 

3 

 

 

2.

Election of 2016 Nominees to the Board.

2.1

The Governance Committee of the Board (the “Governance Committee”) shall
recommend for nomination and the Board shall nominate as Class III directors
(with a term expiring at the 2019 Annual Meeting) for election at the 2016
Annual Meeting (a) Richard N. Burger (the “Raging Capital Nominee”), (b) Michael
Sheehan (or his replacement selected by the Company, subject to the approval of
the Raging Capital Group, such approval not to be unreasonably withheld, should
Mr. Sheehan be unable to serve as a director) and (c) Gary A. Masse (or his
replacement selected by the Company should Mr. Masse be unable to serve as a
director) (collectively, the “2016 Nominees”), it being understood and agreed
that the 2016 Nominees will be the only director candidates to stand for
election at the 2016 Annual Meeting. The Board shall recommend a vote for the
2016 Nominees and shall solicit proxies from the Company’s stockholders for the
election of the 2016 Nominees at the 2016 Annual Meeting in the same manner for
all 2016 Nominees and devoting the same resources to such solicitation as in
prior years.

2.2

The Raging Capital Nominee has submitted to the Company a fully completed copy
of the Company’s standard directors’ and officers’ questionnaire, conflict of
interest questionnaire, and other reasonable and customary director onboarding
documentation previously provided by the Company in connection with the
appointment or election of a new director. The Raging Capital Nominee will be
governed by the same obligations regarding conflicts of interest, duties,
confidentiality, trading and disclosure policies and other governance guidelines
as are applicable to all other directors of the Company, all of which policies
and guidelines as in effect on the date hereof have been provided by the Company
to the Raging Capital Group. The Raging Capital Group and the Raging Capital
Nominee will provide to the Company such information requested by the Company as
is required to be disclosed in proxy statements under applicable law or would
otherwise be necessary for inclusion of the Raging Capital Nominee on any
Company slate.

2.3

Raging Capital Master Fund, Ltd. hereby irrevocably withdraws its letter dated
February 25, 2016 providing notice to the Company of its intention to nominate
certain individuals for election as directors of the Company at the 2016 Annual
Meeting (the “Raging Capital Nomination”) and each Member, each Raging Capital
Director and the Raging Capital Nominee shall immediately cease, and shall cause
each of its Affiliates and Representatives to immediately cease, all efforts,
direct or indirect, in furtherance of the Raging Capital Nomination and any
related solicitation in connection with the Raging Capital Nomination.

2.4

The Company agrees that, from and after the date of this Agreement until one day
after the 2018 Annual Meeting, the size of the Board shall be fixed at eight
directors.

2.5

On or prior to the mailing of the Company’s proxy statement with respect to the
2016 Annual Meeting, the Raging Capital Group shall provide to the Company a
letter executed by the Raging Capital Nominee (which shall be countersigned by
the Company) in the form attached hereto as Exhibit A (the “Nominee Letter”).

 

4 

 

 

2.6

Other than the compensation letter agreement described in the Raging Capital 13D
Filing, the Raging Capital Nominee solely on behalf of himself hereby represents
and agrees that he neither is, nor will he become, a party to any agreement,
arrangement or understanding with any person or entity other than the Company in
connection with his service or action as a director of the Company.

2.7

If the Raging Capital Nominee is unable to serve as a director nominee with
respect to the 2016 Annual Meeting or ceases to be a member of the Board for any
reason (other than (i) removal of such director by the stockholders of the
Company or (ii) failure of such director to be re-elected by the stockholders to
the Board at the end of his term), then the Raging Capital Group will be
entitled to recommend, for consideration by the Board, another person (a “Raging
Capital Successor Designee”) to serve as a director nominee or director, as
applicable, in place of the Raging Capital Nominee. Any Raging Capital Successor
Designee must (i) be qualified to serve as a member of the Board under the
Company’s Corporate Governance Guidelines; (ii) qualify as an “independent
director” under applicable rules of the SEC and the rules of the New York Stock
Exchange and under the Company’s Corporate Governance Guidelines; and (iii) be
reasonably acceptable to the Board in its good faith business judgment after
exercising its fiduciary duties. The Board will nominate for election or elect
as a director, as applicable, the Raging Capital Successor Designee promptly
after he has been recommended by the Raging Capital Group and approved by the
Board in accordance herewith and such Raging Capital Successor Designee shall be
nominated for election or elected, as applicable, to the same class as the
Raging Capital Nominee that he is replacing. In the event the Board shall
decline to accept a candidate recommended by the Raging Capital Group, the
Raging Capital Group may propose a replacement, subject to the above criteria.
Upon becoming a director nominee or member of the Board, as applicable, the
Raging Capital Successor Designee will succeed to all of the rights and
privileges of, and will be bound by the terms and conditions applicable to, a
Raging Capital Nominee under this Agreement.

2.8

From and after election to the Board, the Raging Capital Nominee will be
considered for appointment to, and will be offered the opportunity to be a
member of, each committee of the Board in accordance with the Board’s customary
practices and policies relating to such appointments applicable to all
non-employee directors of the Company.

2.9

Effective as of the date hereof, the Finance Committee of the Board shall be
dissolved and the obligation of the Company to establish and maintain a Finance
Committee as set forth in the Prior Settlement Agreement shall be eliminated.

2.10

The Company agrees to hold the 2016 Annual Meeting no later than July 27, 2016.

3.

Representations and Warranties and Covenants.

3.1

Each of the parties hereto represents and warrants to the other parties that:

(a)

such party has all requisite corporate or other authority and power necessary to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby;

 

5 

 

 

(b)

the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required corporate or other action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby;

(c)

this Agreement has been duly and validly executed and delivered by such party
and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms; and

(d)

this Agreement will not result in a violation of any terms or provisions of any
agreements to which such person is a party or by which such party may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such party.

3.2

Each Member jointly represents and warrants that, as of the date of this
Agreement, (a) the Raging Capital Group and the Raging Capital Directors
Beneficially Own an aggregate of (i) 4,687,017 shares of Common Stock (excluding
shares of Common Stock underlying New Convertible Notes Beneficially Owned by
the Raging Capital Group), (ii) $27,500,000 principal amount of Senior Notes and
(iii) $2,940,000 principal amount of New Convertible Notes, (b) except for such
ownership, no member of the Raging Capital Group, individually or in the
aggregate with all other members of the Raging Capital Group and its Affiliates,
nor the Raging Capital Directors have any other Beneficial Ownership of any
Common Stock or other debt or equity securities of the Company and (c) the
Raging Capital Group, collectively with its Affiliates, and the Raging Capital
Directors have an aggregate Net Long Position of 4,687,017 shares of Common
Stock (excluding shares of Common Stock underlying New Convertible Notes
Beneficially Owned by the Raging Capital Group).

3.3

During the Standstill Period, neither the Company and its officers, directors or
Affiliates, on the one hand, nor any of the Members and their respective
officers, directors or Affiliates or the Raging Capital Directors, the Raging
Capital Nominee or their Affiliates, on the other hand, shall directly or
indirectly make or issue or cause to be made or issued any disclosure,
announcement, or statement (including the filing of any document or report with
the SEC or any other governmental agency unless required by law or the rules of
any securities exchange on which the Common Stock is listed or traded and any
disclosure to any journalist, member of the media, or securities analyst)
concerning the other party or any of its respective past, present or future
directors, director nominees, officers, members, employees, advisors or other
Affiliates, which disparages such other party or any of such other party’s
respective past, present, or future directors, director nominees, officers,
members, employees, advisors or other Affiliates. The restrictions in this
Section 3.3 shall not apply in any compelled testimony or production of
information, either by legal process, subpoena or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought to the extent legally required;
provided, that the recipient of such legal process, subpoena, or request shall
promptly notify the other parties hereto of the receipt of such legal process,
subpoena or request so that such other parties may seek an appropriate
protective order or other remedy and the recipient shall reasonably cooperate in
connection therewith.

 

6 

 

 

3.4

From and after election to the Board, the Raging Capital Nominee shall be (a)
compensated for his service as a director and will be reimbursed for his
expenses on the same basis as all other non-employee directors of the Company;
(b) granted equity-based compensation and other benefits on the same basis as
all other non-employee directors of the Company; and (c) entitled to the same
rights of indemnification and directors’ and officers’ liability insurance
coverage as the other non-employee directors of the Company as such rights may
exist from time to time.

4.

Covenants of the Raging Capital Group, the Raging Capital Directors and the
Raging Capital Nominee.

4.1

Standstill. During the Standstill Period, the Raging Capital Group, each Member,
each Raging Capital Director and the Raging Capital Nominee and each of their
respective Affiliates shall not, without the prior written consent of the
Company:

(a)

own, acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, (i)
Beneficial Ownership of any Common Stock representing in the aggregate in excess
of 22.5% of the shares of Common Stock outstanding at any given time; provided
that shares of Common Stock underlying Convertible Notes or New Convertible
Notes shall not be deemed to be Beneficially Owned, regardless of the ability of
the holders thereof to convert such Convertible Notes or New Convertible Notes
into Common Stock at any given time, for purposes of calculating this ownership
limitation unless and until such Convertible Notes or New Convertible Notes are
actually converted into Common Stock pursuant to the terms thereof, or (ii)
Beneficial Ownership of any Senior Notes, Convertible Notes, New Convertible
Notes or any other interests in the Company’s indebtedness such that the
aggregate principal amount of all such indebtedness exceeds $40,000,000;
provided that nothing herein will require Common Stock to be sold to the extent
the ownership limit in subparagraph (i) is exceeded solely as the result of a
share repurchase or similar Company action that reduces the number of
outstanding shares of Common Stock;

(b)

make, or in any way participate, directly or indirectly, in any “solicitation”
of “proxies” to vote (as such terms are used in the rules of the SEC), or seek
to advise or influence any person with respect to the voting of, any Voting
Stock of the Company (other than in a Raging Capital Director’s or the Raging
Capital Nominee’s capacity as a member of the Board in a manner consistent with
the Board’s recommendation in connection with such matter);

(c)

separately or in conjunction with any other person in which it is or proposes to
be either a principal, partner or financing source or is acting or proposes to
act as broker or agent, submit a recommendation of, proposal for or offer of
(with or without conditions) (including to the Board) any Extraordinary
Transaction, except confidentially in a manner that would not be reasonably
likely to require public disclosure. “Extraordinary Transaction” means any of
the following involving the Company or any of its Subsidiaries or its or their
securities or a material amount of the assets or businesses of the Company or
any of its Subsidiaries: any tender offer or exchange offer, merger,
acquisition, business combination, reorganization, restructuring,
recapitalization, sale or acquisition of material assets, liquidation or
dissolution;

 

7 

 

 

(d)

seek, propose or make any statement with respect to, or solicit, negotiate with,
or provide any information to any person with respect to any Extraordinary
Transaction, change in the structure or composition of the Board or change in
executive officers of the Company, in each case, other than at the direction of
the Board or through non-public communications with the officers and directors
of the Company;

(e)

form, join or in any way participate in a 13D Group (other than the Raging
Capital Group, the Raging Capital Directors, the Raging Capital Nominee and
their current and future Affiliates);

(f)

present at any annual meeting or any special meeting of the Company’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or propose any nominee for election to the Board
(except with respect to the Raging Capital Nominee up for election at the 2016
Annual Meeting or the selection of a Raging Capital Successor Designee) or seek
the removal of any member of the Board, other than through action of the Board
by a Raging Capital Director or Raging Capital Nominee acting in his capacity as
a director;

(g)

grant any proxy, consent or other authority to vote with respect to any matter
pertaining to the Company (other than to the named proxies included in the
Company’s proxy card for an annual meeting or a special meeting) or deposit any
shares of the Voting Stock (or any securities convertible, exchangeable for or
otherwise exercisable to acquire such Voting Stock) held by the Raging Capital
Group, the Raging Capital Directors, the Raging Capital Nominee or their
Affiliates in a voting trust or subject them to a voting agreement or other
arrangement of similar effect;

(h)

make or issue, or cause to be made or issued, any public disclosure, statement
or announcement (including the filing or furnishing of any document or report
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) (x) in support of any
solicitation described in clause (b) above, or (y) negatively commenting upon
the Company, including the Company’s corporate strategy, business, corporate
activities, Board or management (and including making any statements critical of
the Company’s business, strategic direction, capital structure or compensation
practices);

(i)

institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than to
enforce the provisions of this Agreement;

(j)

other than in Rule 144 open market broker sale transactions where the identity
of the purchaser is not known or in underwritten widely dispersed public
offerings, sell, offer or agree to sell shares of Common Stock (or securities
convertible into Common Stock) or transfer any rights decoupled from the
underlying Common Stock to any person or entity not a party to this Agreement (a
“Third Party”) that would knowingly result in such Third Party, together with
its affiliates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate of 5% or more of the shares of the Common
Stock outstanding at such time or would knowingly increase the beneficial or
other ownership interest of any Third Party who, together with its affiliates,
has a beneficial or other ownership interest in the aggregate of 5% or more of
the shares of the Common Stock outstanding at such time, except in each case in
a transaction approved by the Board;

 

8 

 

 

(k)

engage in any short sale of shares of Common Stock or any hedging, swap or
derivatives transaction the effect of which directly reduces in any material
respect the economic risk of ownership of the Company’s securities;

(l)

seek to call, request the call of or join with any other stockholder in a
request to call, a special meeting of the Company’s stockholders, or make a
request for a list of the Company’s stockholders or for any books and records of
the Company;

(m)

control, influence or seek to control or influence the Board other than
(i) through the Raging Capital Directors or the Raging Capital Nominee, or
(ii) through non-public communications with the officers and directors of the
Company;

(n)

request the Company or any of its Representatives, directly or indirectly, to
amend or waive any provision of this Section 4.1; provided that the Raging
Capital Group, the Raging Capital Directors and the Raging Capital Nominee may
confidentially request the Company to amend or waive any provision of this
Section 4.1 in a manner that would not be reasonably likely to require public
disclosure; or

(o)

direct, instruct, assist or encourage any of their respective Subsidiaries,
Representatives or Affiliates to take any such action.

Nothing in this Section 4.1 shall prohibit or in any way limit any actions that
may be taken by the Raging Capital Directors or the Raging Capital Nominee
acting solely as directors of the Company (including, without limitation, voting
on any matter submitted for consideration by the Board, participating in
deliberations or discussions of the Board and making suggestions or raising
issues to the Board) consistent with their fiduciary duties as directors of the
Company.

The restrictions in Section 4.1(k) shall continue to apply after the expiration
of the Standstill Period for so long as the members of the Raging Capital Group
(together with their controlled Affiliates) collectively Beneficially Own an
aggregate Net Long Position in at least 1,762,835 shares of Common Stock (as
adjusted from time to time for any stock dividends, combinations, splits,
recapitalizations and the like) unless neither Kenneth H. Traub, Allan J. Young
nor any employee, officer or partner of any member of the Raging Capital Group
or any Affiliate is serving on the Board at such time.

4.2

Voting. No Member, Raging Capital Director or Raging Capital Nominee shall make,
and each Member, Raging Capital Director and Raging Capital Nominee shall cause
each of their Affiliates not to make, any objection to the election of the 2016
Nominees at the 2016 Annual Meeting. During the Standstill Period, each Member,
each Raging Capital Director and Raging Capital Nominee shall, and shall cause
each of their Affiliates to, cause all shares of Common Stock to which they are
entitled to vote at any annual meeting or any special meeting of the Company’s
stockholders to be present at such meeting for quorum purposes and to vote all
of such shares:

 

9 

 

 

(a)

in the case of the 2016 Annual Meeting, in favor of (x) the election of each of
the 2016 Nominees; (y)  the approval of the Company’s executive compensation;
and (z) the ratification of the appointment of Deloitte & Touche, LLP as the
Company’s independent registered public accounting firm for the fiscal year
ending December 31, 2016;

(b)

at any other annual meeting or special meeting of the Company’s stockholders,
with respect to each proposal, in accordance with the recommendation of the
Board; provided, however, if a majority of the Raging Capital Directors and the
Raging Capital Nominee (for the avoidance of doubt, a majority means two of the
three individuals) do not concur with such recommendation in their capacities as
directors of the Company, all of such shares will be voted in accordance with
the recommendation of Institutional Shareholder Services.

5.

Miscellaneous.

5.1

Public Announcements. No later than 9:00 a.m., New York City time, on the first
trading day after the date hereof, the Company and the Raging Capital Group
shall announce this Agreement and the material terms hereof by means of a press
release in the form attached hereto as Exhibit B (the “Press Release”). Neither
the Company, the Raging Capital Group, the Raging Capital Directors nor the
Raging Capital Nominee shall make any public announcement or statement
concerning or relating to this Agreement that is inconsistent with or contrary
to the statements made in the Press Release, except as required by law or the
rules of any stock exchange or with the prior written consent of the other party
which shall not be unreasonably withheld. The Company acknowledges that the
Raging Capital Group intends to file this Agreement and the agreed upon Press
Release as an exhibit to its Schedule 13D pursuant to an amendment that the
Company shall have the opportunity to review in advance. The Company shall have
an opportunity to review in advance any Schedule 13D filing made by the Raging
Capital Group with respect to this Agreement and the Raging Capital Group shall
have an opportunity to review in advance the Form 8-K to be filed by the Company
with respect to this Agreement.

5.2

Governing Law; Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland
without giving effect to the principles of conflicts of laws. The parties agree
that any state or federal court located in the State of Maryland (“Maryland
Courts”) shall have exclusive jurisdiction with respect to all actions and
proceedings arising out of or relating to this Agreement. Each party hereby (i)
consents to submit itself to the personal jurisdiction of the Maryland Courts in
the event any dispute among the parties arises out of or relates to this
Agreement, (ii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other requests for leave from any such court, (iii)
agrees that it shall not bring any action relating to this Agreement in any
other court and irrevocably waives the right to trial by jury in the event of
any such dispute and (iv) irrevocably consents to service of process by delivery
of notice complying with Section 5.5.

 

10 

 

 

5.3

Successors and Assigns; Third Party Beneficiaries. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any Member of the Raging Capital Group, the Raging Capital Directors and the
Raging Capital Nominee, the prior written consent of the Company, and with
respect to the Company, the prior written consent of the Raging Capital Group.
This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.

5.4

Entire Agreement; Amendment. This Agreement, including the schedules and
exhibits hereto, and the Settlement Agreement dated March 17, 2015 (the “Prior
Settlement Agreement”), constitute the full and entire understandings and
agreements among the parties with regard to the subjects hereof. Any previous
agreements, other than the Prior Settlement Agreement, among the parties
relative to the specific subject matter hereof are superseded by this Agreement.
Neither this Agreement nor any provision hereof may be amended, changed, waived,
discharged or terminated other than by a written instrument signed by all of the
parties hereto.

5.5

Notices, etc. All notices and other communications required or permitted
hereunder shall be effective upon receipt by email to all persons whose email
addresses are set forth below, with a copy also sent by express overnight
delivery service, to the party to be notified, at the respective addresses set
forth below, or at such other address which may hereinafter be designated in
writing:

If to the Raging Capital Group, the Raging Capital Directors or the Raging
Capital Nominee:

Raging Capital Management, LLC
Ten Princeton Avenue
P.O. Box 228
Rocky Hill, New Jersey 08553
Attention:     

Frederick C. Wasch

Email:            

fred@ragingcapital.com

with a copy to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention:     

Steve Wolosky, Esq.


Email:             

swolosky@olshanlaw.com

If to the Company, to:

A. M. Castle & Co.
1420 Kensington Road
Suite 220
Oak Brook, Illinois 60523
Attention:     

Marec E. Edgar, Corporate Secretary


Email:             

corporatesecretary@amcastle.com

 

11 

 

 

with a copy to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606-5096
Attention:     

Eric Orsic, Esq.


Email:            

eorsic@mwe.com

5.6

Severability. If any provision of this Agreement shall be judicially determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

5.7

Titles and Subtitles. The titles of the Articles and Sections of this Agreement
are for convenience of reference only and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any of its provisions.

5.8

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties (including by means of electronic delivery of
facsimile or .pdf signatures).

5.9

Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party upon any breach or default of any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character of any breach or default under this Agreement,
or any waiver of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in
writing, and all remedies, either under this Agreement, by law or otherwise,
shall be cumulative and not alternative.

5.10

Consents. Any permission, consent, or approval of any kind or character under
this Agreement shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

5.11

SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

 

12 

 

 

5.12

Construction of Agreement. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.
The term “including” shall in all instances be deemed to mean “including without
limitation.”

5.13

Section References. Unless otherwise stated, any reference contained herein to a
Section or subsection refers to the provisions of this Agreement.

5.14

Variations of Pronouns. All pronouns and all variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, singular or plural, as the
context in which they are used may require.

5.15

Expenses. Within ten business days following receipt of reasonably satisfactory
documentation thereof, the Company shall reimburse the Raging Capital Group for
its reasonable out-of-pocket fees and expenses incurred in connection with the
matters related to the 2016 Annual Meeting and the negotiation, execution and
effectuation of this Agreement, in an amount not to exceed $60,000; provided,
that the Company shall not be obligated to reimburse the Raging Capital Group
for any compensatory amounts paid by the Raging Capital Group or its Affiliates
to the Raging Capital Nominee. All other fees and expenses incurred by each of
the parties hereto in connection with the matters contemplated by this Agreement
shall be borne by such party.

[Remainder of Page Intentionally Left Blank]

 

13 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.

  A. M. CASTLE & CO.           By:

/s/ Marec E. Edgar

  Name:      Marec E. Edgar   Title:

     Executive Vice President, General Counsel,

     Secretary & Chief Administrative Officer

 

 

14 

 

 

 

RAGING CAPITAL MASTER FUND, LTD.   By: Raging Capital Management, LLC
Investment Manager     By:

/s/ William C. Martin

Name:      William C. Martin Title:

     Chairman, Chief Investment Officer and

     Managing Member

    RAGING CAPITAL MANAGEMENT, LLC   By:

/s/ William C. Martin

Name:      William C. Martin Title:

     Chairman, Chief Investment Officer and

     Managing Member

   

/s/ William C. Martin

William C. Martin


 

 

 

15 

 

 

/s/ Kenneth H. Traub

Kenneth H. Traub, as a Raging Capital Director,
solely with respect to Sections 2.3, 3.1, 3.3, 4 and 5

 

/s/ Allan J. Young

Allan J. Young, as a Raging Capital Director,
solely with respect to Sections 2.3, 3.1, 3.3, 4 and 5  

/s/ Richard N. Burger

Richard N. Burger, as a Raging Capital Nominee,
solely with respect to Sections 2.2, 2.3, 2.6, 2.8, 3.1, 3.3, 3.4, 4 and 5


 

16 

 

 

SCHEDULE A

RAGING CAPITAL GROUP

Raging Capital Master Fund, Ltd.

Raging Capital Management, LLC

William C. Martin

 

17 

 

 

EXHIBIT A

FORM OF NOMINEE LETTER

May 27, 2016

Board of Directors
A. M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, Illinois 60523

Re: Consent

Ladies and Gentlemen:

This letter is delivered pursuant to Section 2.5 of the Settlement Agreement,
dated as of May 27, 2016, by and among A. M. Castle & Co., the members of the
Raging Capital Group, the Raging Capital Directors and the Raging Capital
Nominee signatory thereto (the “Agreement”). Capitalized terms used herein but
not defined shall have the meaning set forth in the Agreement.

In connection with the Agreement, I hereby consent to (i) be named as a nominee
for the position of director of the Company in the Company’s proxy statement for
the 2016 Annual Meeting and (ii) serve as a director if I am so elected at the
2016 Annual Meeting. I also agree that, after the date hereof, I will provide to
the Company, as requested by the Company from time to time, such information as
the Company is entitled to reasonably receive from other members of the Board
and as is required to be disclosed in proxy statements under applicable law.

Assuming the absence of material conflicts of interest involving me relevant to
such committee’s activities, at all times that I am a director of the Company,
regardless of whether a member of such committee, I shall be entitled to attend
any meeting of any committee of the Board and participate as a non-voting member
(if not a committee member), including the right to simultaneously receive any
materials distributed to any committee members.

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Corporate Governance
Guidelines, Code of Ethics for Directors, Related Party Transactions Policy,
Insider Trading Policy and Director Stock Ownership Guidelines, in each case
that have been identified to me, and preserve the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees.

  Sincerely,       Name:  Richard N. Burger

 

 

  

 

 

ACKNOWLEDGED AND AGREED:

A. M. CASTLE & CO.     By:   Name:      Marec E. Edgar Title:

     Executive Vice President, General Counsel,

     Secretary & Chief Administrative Officer

 

 

  

 

 

EXHIBIT B

PRESS RELEASE





[amcastle_logo.jpg] A. M. CASTLE & CO.

1420 Kensington Road

Suite 220

Oak Brook, IL 60523

P: (847) 455-7111

F: (847) 241-8171

 

 

 

For Further Information:

 

-At ALPHA IR-

Analyst Contact

Chris Donovan or Chris Hodges

(312) 445-2870

Email: CAS@alpha-ir.com

Traded: NYSE (CAS)

 

A. M. CASTLE & CO. ANNOUNCES SETTLEMENT AGREEMENT WITH RAGING CAPITAL MANAGEMENT

OAK BROOK, IL, May 27, 2016 - A. M. Castle & Co. (NYSE: CAS) (the “Company” or
“Castle”), a global distributor of specialty metal and supply chain solutions,
announced today that it has reached an agreement with Raging Capital Management,
LLC (“Raging Capital”) on the composition of the Company’s Board of Directors
(the “Board”) and matters relating to the 2016 annual meeting of shareholders.

Under the terms of the settlement agreement with Raging Capital, the Board has
agreed to nominate Richard N. Burger and Michael Sheehan for election as Class
III directors at the Company’s 2016 annual meeting of shareholders scheduled to
be held on July 27, 2016 (the “2016 Annual Meeting”). The Board has also agreed
to nominate Director Gary A. Masse for re-election as a Class III director at
the 2016 Annual Meeting. Chairman Brian P. Anderson and Director Reuben S.
Donnelley will not stand for re-election at the 2016 Annual Meeting; both will
continue to serve until the 2016 Annual Meeting. The Board has agreed to appoint
Gary Masse as Chairman, effective immediately. In connection with this
agreement, Raging Capital has agreed to certain standstill, voting and support
commitments.

President and CEO Steve Scheinkman commented, “The Management team is excited to
begin to work with our new Board members who bring a wealth of experience in
successful business transformation. We plan to draw on Michael’s experience in
implementing dynamic sales and marketing strategies, as well as navigating the
challenges of shifting end markets, just as he has at the Boston Globe.
Similarly, we are looking forward to tapping Richard’s expertise in profitably
growing market share in a fragmented end market, just as he did at Coleman
Cable.”

 

 

Michael Sheehan Background

Mike Sheehan is the current Chief Executive Officer of Boston Globe Media
Partners. Prior to joining the Globe in January 2014, he spent 20 years at Hill
Holliday, where he served as Chairman, Chief Executive Officer, President, and
Chief Creative Officer. During his tenure as President and CEO, Hill Holiday
grew 85%. He has also served as Executive Vice President and Executive Creative
Director for DDB Chicago, another large advertising agency.

Sheehan has served on the Board of Directors of BJ’s Wholesale Club where he
chaired the Compensation Committee and was a member of the Governance Committee.
He has also served on the Board of the American Association of Advertising
Agencies, and has chaired the Board of Trustees of his alma mater, Saint Anselm
College. He currently serves on the Boards of ChoiceStream, a leading
programmatic advertising firm as well as the American Repertory Theater and
Catholic Charities of the Archdiocese of Boston. He attended the United States
Naval Academy and graduated from Saint Anselm College in 1982 with a B.A. in
English.

Richard Burger Background

Richard Burger is the former Executive Vice President, Chief Financial Officer,
Secretary and Treasurer of Coleman Cable, Inc., which was a public company and
leading provider of electrical wire and cable products in the United States and
Canada. Burger spent 17 years at Coleman Cable, 13 of which were in the EVP/CFO
position where he directed numerous acquisitions and led the Company’s
accounting, finance, information technologies, human resources functions, and
investor relations activities.

Prior to Coleman Cable, Burger was the President of Accounting Advantage, the
President and CEO of Burns Aerospace, and a Vice President and Treasurer at
Ferox Microsystems. His experience also includes accounting and financial roles
at Fairchild Industries, Marriot Corporation and Price Waterhouse & Co. Burger
received an MBA from the University of Baltimore and a Bachelor of Science with
a Major in Accounting from Towson University.

More detailed information on the terms of the settlement agreement can be found
in a Form 8-K filed with the Securities and Exchange Commission on May 27, 2016.

About A. M. Castle & Co.

Founded in 1890, A. M. Castle & Co. is a global distributor of specialty metal
and supply chain services, principally serving the producer durable equipment,
commercial aircraft, heavy equipment, industrial goods, construction equipment,
and retail sectors of the global economy. Its customer base includes many
Fortune 500 companies as well as thousands of medium and smaller sized firms
spread across a variety of industries. It specializes in the distribution of
alloy and stainless steels; nickel alloys; aluminum and carbon. Together, Castle
and its affiliated companies operate out of 21 metals service centers located
throughout North America, Europe and Asia. Its common stock is traded on the New
York Stock Exchange under the ticker symbol "CAS".

Cautionary Statements Regarding Forward-Looking Information

Information provided and statements contained in this release that are not
purely historical are forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, as amended (“Securities Act”), Section 21E of
the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the
Private Securities Litigation Reform Act of 1995. Such forward-looking
statements only speak as of the date of this release and the Company assumes no
obligation to update the information included in this release. Such
forward-looking statements include information concerning our possible or
assumed future results of operations, including descriptions of our business
strategy, and the cost savings and other benefits that we expect to achieve from
our facility closures and organizational changes. These statements often include
words such as “believe,” “expect,” “anticipate,” “intend,” “predict,” “plan,”
"should," or similar expressions. These statements are not guarantees of
performance or results, and they involve risks, uncertainties, and assumptions.
Although we believe that these forward-looking statements are based on
reasonable assumptions, there are many factors that could affect our actual
financial results or results of operations and could cause actual results to
differ materially from those in the forward-looking statements, including our
ability to effectively manage our operational initiatives and refinancing
activities, the impact of volatility of metals prices, the cyclical and seasonal
aspects of our business, our ability to effectively manage inventory levels, our
ability to successfully complete the remaining steps in our deleveraging plan,
and the impact of our substantial level of indebtedness, as well as including
those risk factors identified in Item 1A “Risk Factors” of our Annual Report on
Form 10-K for the fiscal year ended December 31, 2015, as amended. All future
written and oral forward-looking statements by us or persons acting on our
behalf are expressly qualified in their entirety by the cautionary statements
contained or referred to above. Except as required by the federal securities
laws, we do not have any obligations or intention to release publicly any
revisions to any forward-looking statements to reflect events or circumstances
in the future, to reflect the occurrence of unanticipated events or for any
other reason.  

 

